The above styled and numbered cause is a companion case to that of H. C. Glenn, Receiver of Temple Trust Company, and Frank Mills, Sheriff, v. W. E. Connell, Receiver of H. H. Hardin (No. 1382) 74 S.W.2d 451. Except as to parties and tracts of land involved, the two cases are practically identical on the facts as disclosed by the record, and the law points presented are the same.
In cause No. 1382, this court this day hands down a written opinion upon the propositions of law presented, and that opinion disposes of the like questions presented by this appeal. For the same reasons there assigned for the reversal of the judgment of the trial court in that case, the judgment of the trial court in the instant case will be reversed and the cause remanded. It is so ordered.